DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 10/13/2021.
Claims 1-18 have amended.
Claims 19-28 have been newly added.
Claims 1-28 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Borghi et al. (US 2015/0374818) in view of So Hee Dho et al. Oncotarget, 6(36), 39235-39246, 2015)  and Drew M Pardoll (Nature Review Cancer, 12, 252-264, 2012).
Borghi discloses a method for administering to a subject suffering of a cancer a composition comprising inorganic nanoparticles having an effective atomic number (Zeff) preferably at least 50, more preferably at least 60-63 (0031), having hydrodynamic diameter between about 5 nm and about 250 nm (0025), and exposing the tumor (targeted tissue or targeted population of cells) of the subject to ionizing radiation (ionizing radiations are typically of about 2 KeV to about 25000 KeV (0140), thereby inducing the destruction of more than 30% of cancer cells in a tumor volume, preferably more than about 70% of cancer cell in a tumor volume (0008-0012). The inorganic material constituting the nanoparticle is an oxide advantageously selected from gadolinium oxide (Gd2O3), neodymium oxide (Nd2O3), lutetium oxide (Lu2O3), Hafnium oxide (HfO2) and the like (0040). In one embodiment, the nanoparticle is coated with a biocompatible material such as aminopropyltriethoxysilane (0080). The composition can be in the form of liquid (particles in suspension) or a gel form (0091). Additional disclosure includes that the nanoparticles can be used to treat any type of malignant solid tumors and advanced stage tumors which cannot be surgically removed.

Dho discloses s short study related to determining cancer cell susceptibility to cisplatin and found that cisplatin treatment increased NOX5-L levels through CREB activation and enhanced NOX5-L activity through augmentation of Ca2+ release and c-Abl expression, ultimately triggering ROS-mediated cancer cell death a distinct pathway absent in normal cells (abstract). Dho discloses that there are two forms of NOX5 differentiated by the presence or absence of Ca2+-binding EF-hands on the N-terminus: the long form, NOX5-L, and the short form, NOX5-S and found that NOX5-L operates as a central switch in the context of tumorigenesis, such that NOX5-L–dependent production of moderate levels of ROS triggers cell proliferation, whereas high levels of NOX5-L promote cancer cell death (page 39235 through 39236). Dho studies further included determination of whether NOX increases ROS production in response to cisplatin treatment. Diphenyleneiodonium, an inhibitor of NOX, reduced ROS in cisplatin-treated HOP-92 cells in a dose-dependent manner (Figure 2B) and unlike other NOX family members, NOX5 constitutively produces ROS by itself. This is notable because NOX5 expression levels can be an important determinant of NOX5 activity. To determine whether NOX5 levels are pivotal in cisplatin-induced ROS generation, we examined NOX5 levels after cisplatin treatment. We found that NOX5 levels were increased in cisplatin-treated G-361 and HOP-92 cells (Figure 2C and Supplementary Figure 2A and 2B) (page 39236). Additional disclosure includes that in response to cisplatin, ROS were produced only in cancer cells and not in normal cells (Figure 2A). Therefore, NOX5-L 
Pardoll discloses a review focusing on the CTLA4 and PD1 pathways as two immune checkpoints for which clinical information is currently available. In one embodiment discloses that the initial studies demonstrated significant antitumour responses without overt immune toxicities when mice bearing partially immunogenic tumours were treated with CTLA4 antibodies as single agents (page 252). Clinical studies using antagonistic CTLA4 antibodies demonstrated activity in melanoma. Despite a high frequency of immune-related toxicity, this therapy enhanced survival in two randomized Phase Ill trials. Similarly early-stage clinical trials suggest that blockade of the PD1 pathway induces sustained tumour regression in various tumour types, Responses to PD1 blockade may correlate with the expression of PD1 ligands by tumour cells (page 252). Additional disclosure includes that multiple additional immune-checkpoint receptors and ligands, some of which are selectively upregulated in various types of tumour cells are prime targets for blockade, particularly in combination with approaches that enhance the activation of antitumour immune responses, such as vaccines.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate modulator agent of NOX5 such as cisplatin to enhance NOX5-L activity into Borghi’s composition. The person of ordinary skill in the art would have been motivated to make those modification because Dho teaches that NOX5 levels were increased in cisplatin-treated G-361 and HOP-92 cells (Figure 2C and Supplementary Figure 2A and 2B) (page 39236) and further in response to cisplatin, ROS 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate administering immunotherapeutic agents such as CTLA4 antibodies and PD1 into Borghi’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Pardoll teaches that Clinical studies using antagonistic CTLA4 antibodies demonstrated activity in melanoma. Despite a high frequency of immune-related toxicity, this therapy enhanced survival in two randomized Phase Ill trials. Similarly early-stage clinical trials suggest that blockade of the PD1 pathway induces sustained tumour regression in various tumour types, Responses to PD1 blockade may correlate with the expression of PD1 ligands by tumour cells (page 252) and reasonably would have expected success because preliminary Clinical findings with blockers of additional immune-checkpoint proteins, such as programmed cell death protein 1 (PD1), indicated broad and diverse opportunities to enhance antitumour immunity withy the potential to produced durable clinical responses.

Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Borghi et al. (US 2015/0374818) in view of So Hee Dho et al. Oncotarget, 6(36), 39235-39246, 2015)  and Drew M Pardoll (Nature Review Cancer, 12, 252-264, 2012) as applied to claims 1-18 above, and further in view of Cremillieux et al. (US 2015/0050217).
Borghi, So He Dho and Drew M. Pardoll teaches as discussed above.
Borghi, So He Dho and Drew M. Pardoll fails to disclose nanoparticles comprising a chelate covalently bound to polyorganosiloxane.
Cremillieux discloses a novel use of ultrafine nanoparticles, for use as a therapeutic agent or as a contrast agent for medical imaging, said nanoparticles having a mean diameter of between 1 and 20 nm, preferably between 1 and 10 nm, and comprising at least one contrast agent for medical imaging and/or one radiosensitizing or radioactive agent for radiotherapy, or an agent for neutron therapy, phototherapy or thermotherapy, in particular for the treatment of lung tumors (abstract). In one preferred embodiment, nanoparticles comprises: a polyorganosiloxane (POS) matrix including, as contrast or radiosensitizing agent, rare earth cations Mn+, n being an integer between 2 and 4, optionally partly in the form of a metal oxide and/or oxyhydroxide, optionally associated with doping cations Dm+, m being an integer between 2 and 6, D preferably being a transition element or a rare earth metal; a chelating agent grafted to the POS matrix via a covalent bond --Si--C--, one or more targeting molecules, for the targeting of the nanoparticles, said targeting molecules being grafted to the POS matrix or to rise chelating agent (0028-0031). In one preferred embodiment, the nanoparticles each comprise a contrast or radiosensitizing agent chosen from a lanthanide and a lanthanide 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate nanoparticles comprising a chelate covalently bound to polyorganosiloxane into Borghis’ s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Cremillieux teaches that it is known that a certain number of lanthanides exhibit effective cross sections for neutron capture coupled with a strongly energetic reaction allowing their use in treatments by neutron therapy for example against cancer and the choice of gadolinium (157Gd) proves to be particularly advantageous and lanthanides consisting of at least 50% by weight of gadolinium will be used as contrast agent (0052) and reasonably would have expected success because the preferential use of nanoparticles of oxidized lanthanides have interesting magnetic properties and which may be directly tracked by MRI imaging.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618